Citation Nr: 0728520	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus.  

3.  Entitlement to a compensable disability rating for 
erectile dysfunction.

4.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity 
for the period of time prior to March 13, 2006.

5.  Entitlement to a disability rating in excess of 20 
percent for diabetic neuropathy of the right lower extremity.

6.   Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity 
for the period of time prior to March 13, 2006.

7.   Entitlement to a disability rating in excess of 20 
percent for diabetic neuropathy of the left lower extremity.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for PTSD.  That rating decision also granted 
service connection for type 2 diabetes mellitus and erectile 
dysfunction as separate disability resulting from the 
service-connected diabetes mellitus.  The veteran appealed 
the denial of service connection for PTSD and the initial 
disability ratings assigned for diabetes mellitus and 
erectile dysfunction.  

A June 2004 rating decision granted service connection for 
diabetic neuropathy of the lower extremities and assigned a 
separate 10 percent disability rating for each lower 
extremity.  The veteran again appealed the initial disability 
ratings assigned.  A January 2007 rating decision, in part, 
granted increased ratings of 20 percent for diabetic 
neuropathy of each lower extremity, effective March 13, 2006.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's type 2 diabetes mellitus is not manifested 
by the requirement for treatment by insulin, regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions, need for hospitalization, or visits to a diabetic 
care provider twice a month or more.

2.  The veteran's erectile dysfunction is not manifested by 
deformity of the penis; it is treatable with use of 
prescription medication.  

3.  The veteran's diabetic neuropathy of the right lower 
extremity is manifested by:  numbness and tingling in his 
feet, depressed reflexes and decreased sensation on the 
dorsum and plantar aspect of the foot.  The level of 
disability has been consistent at a moderate level of 
disability ever since the date of service connection in 
January 2004.   

4.  The veteran's diabetic neuropathy of the left lower 
extremity is manifested by:  numbness and tingling in his 
feet, depressed reflexes and decreased sensation on the 
dorsum and plantar aspect of the foot.  The level of 
disability has been consistent at a moderate level of 
disability ever since the date of service connection in 
January 2004.

5.  The veteran's diabetic neuropathy of both lower 
extremities is not manifested by: foot drop; slight droop of 
first phalanges of all toes; an inability to dorsiflex the 
foot; loss of extension of proximal phalanges of toes; loss 
of abduction of foot; weakened adduction; or anesthesia 
covering the entire dorsum of foot and toes, nor do the 
veteran's symptoms approximate severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.119 
and Diagnostic Code 7913 (2006).  

2.  The criteria for a compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 5.115 
and Diagnostic Code 7522 (2006).  

3.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for diabetic neuropathy of the right lower 
extremity, have been met, effective back to the date of 
service connection on January 8, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.124a 
and Diagnostic Code 8521 (2006).  

4.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7, 4.124a and Diagnostic Code 8521 (2006).  

5.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for diabetic neuropathy of the left lower 
extremity, have been met, effective back to the date of 
service connection on January 8, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.124a 
and Diagnostic Code 8521 (2006).

6.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7, 4.124a and Diagnostic Code 8521 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notification in letters dated December 2002, December 2003, 
February 2004,and March 2006.  Moreover the appeals for 
increased disability ratings are from the rating decisions 
which granted service connection and assigned the initial 
disability ratings for each disability.  The veteran's claims 
for service connection were substantiated by the rating 
decisions which granted service connection.  The veteran has 
not alleged that he has been prejudiced by any lack of notice 
of how to establish an increased disability rating in this 
case.  Further, as noted above, the veteran's claim was 
substantiated when service connection was granted.  As a 
result, the section 5103(a) notice had served its purpose and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006). 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for disability ratings in excess of those 
assigned.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeals for increased disability ratings are 
from the initial ratings which granted service connection for 
each disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that all of the disabilities at issue are a 
result of the veteran's service-connected diabetes mellitus.  
The distinct manifestations of the disability have all been 
rated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006)(Note 1).  Accordingly, while the veteran 
maintains that his diabetes mellitus warrants a disability 
rating higher than presently assigned, the actual fact is 
that the disability ratings of each separate manifestation of 
the diabetes mellitus, when combined, accurately reflect the 
total amount of disability resulting from the service-
connected diabetes mellitus.  

A.  Diabetes Mellitus

The veteran is service-connected for type 2 diabetes mellitus 
at a 20 percent disability rating.  VA treatment records 
dated in 2001 and 2002 reveal that the veteran was treated 
for his diabetes mellitus with an oral hypoglycemic agent.  
In January 2004, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
was on a prescribed oral hypoglycemic agent to treat his 
diabetes mellitus.  The physician noted that the veteran did 
not require insulin to treat his diabetes, nor had the 
veteran required any hospitalization because of the 
disability.  The diagnosis was "diabetes mellitus type II.  
Poorly controlled as evidenced by" elevated laboratory 
tests.  

In November 2006, the most recent VA examination of the 
veteran was conducted.  The veteran reported that his 
diabetes mellitus was controlled by the use of two 
prescription oral hypoglycemic agents.  Again there was no 
indication that the veteran required hospitalization, 
frequent visits to a physician, or regulation of activities 
as a result of his diabetes mellitus.  The veteran indicated 
that he was fully employed but had missed three days of work 
due to diabetic neuropathy.  

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for the 
requirements of a 40 percent evaluation and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's diabetes mellitus.  The veteran does not require 
insulin and a restricted diet, nor does the evidence of 
record show that regulation of activities is required.  Most 
recently, the November 2006 examination report indicated that 
he was employed and there was no evidence of any of the other 
rating criteria such as hypoglycemic reactions, ketoacidosis, 
or hospitalizations.  Accordingly, a disability rating in 
excess of 20 percent for diabetes mellitus, type II, is not 
warranted.

The Board notes that no other diagnostic code is applicable 
to the veteran's type 2 diabetes mellitus, and his other 
manifestations are rated separately below.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

B.  Erectile Dysfunction

The veteran claims entitlement to a compensable disability 
rating for erectile dysfunction, impotence.  Service 
connection is in effect for erectile dysfunction as a 
manifestation of the veteran's service-connected diabetes 
mellitus, and a noncompensable (0%) disability rating is 
assigned.  

At the January 2004 VA examination, the veteran reported that 
he had been experiencing impotence for the past seven to 
eight years and that he had been treated with Viagra with 
good results.  Review of all of the medical evidence of 
record does not indicate that the veteran has any penile 
deformity.

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's erectile 
dysfunction.  Physical examination does not show any 
deformity of the penis which is the criteria contemplated by 
the 20 percent disability rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The Board notes that special monthly 
compensation has been granted based on loss of use of 
creative organ which does compensate the veteran for his 
erectile dysfunction.  However, the assignment of a 
compensable disability rating under the rating schedule is 
not warranted.  

C.  Diabetic Neuropathy.

The veteran claims that the disability ratings assigned for 
his diabetic neuropathy of the lower extremities are 
incorrect.  He claims that his diabetic neuropathy is more 
severe and warrants disability ratings in excess of those 
assigned.  

A June 2004 rating decision granted service connection for 
diabetic neuropathy of the lower extremities and assigned a 
10 percent rating for each lower extremity effective January 
8, 2004.  In November 2006, another VA examination of the 
veteran was conducted.  As a result of the medical evidence 
contained in this examination report, the RO increased the 
disability rating assigned for each lower extremity to 20 
percent effective, March 13, 2006.  

The medical evidence of record essentially reveals that the 
veteran's diabetic neuropathy of the lower extremities is 
symmetrical in nature.  That is, each lower extremity 
exhibits essentially the same symptoms and each is rated at 
the same disability rating for the same periods of time.  

The regulations for rating neurologic disabilities state that 
peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2006).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2006).

The veteran's diabetic neuropathy of the lower extremities is 
rated under Diagnostic Code 8521 which contemplates paralysis 
of the external popliteal nerve (common peroneal) under DC 
8521. 38 C.F.R. § 4.124a (2006).  Under Diagnostic Code 8521 
a 10 percent rating contemplates mild incomplete paralysis of 
the external popliteal nerve (common peroneal).  A 20 percent 
rating contemplates moderate incomplete paralysis of the 
external popliteal nerve.  A 30 percent rating evaluation is 
assigned for severe incomplete paralysis, and a 40 percent 
rating is warranted for severe complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8521.

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  As noted at the beginning of the schedular criteria 
for rating peripheral nerve disabilities, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.

In January 2004 a VA examination of the veteran was 
conducted.  The veteran reported experiencing numbness and 
tingling in his feet.  He indicated that standing for periods 
of time exacerbated the pain and tingling in his feet, but 
that moving around helped to resolve the tingling.  However, 
he also reported having some pain in his toes because of a 
fungus infection of the feet.  He indicated that he had lost 
two days of work because of pain in his feet.  Physical 
examination revealed that the reflexes in the lower 
extremities were depressed, but muscle tone and strength were 
normal.  Abnormal gait was noted with difficulty tapping the 
floor, and with tandem walking.  The diagnosis was 
"peripheral neuropathy - distal symmetrical, moderate 
severity."  

In November 2006, the most recent VA examination of the 
veteran was conducted.  The veteran again reported having 
numbness and tingling in the feet which became painful at 
times.  He stated that moving and rubbing the feet helped 
with these symptoms.  Again, muscle strength was good but 
reflexes were depressed.  Physical examination revealed 
decreased sensation on the dorsum and plantar aspect of the 
feet.  However, gait was normal.  The diagnosis was moderate 
peripheral neuropathy of the lower extremities.  

The veteran's diabetic neuropathy of the lower extremities is 
rated at a 10 percent disability rating for each leg for the 
period of time prior to March 13, 2006.  The evidence 
supports a 20 percent disability rating for each lower 
extremity should be assigned effective from January 8, 2004, 
the date of service connection.  The evidence of record 
clearly shows that the veteran's diabetic neuropathy of the 
right and left lower extremity has been at the same level 
since service connection was granted.  Specifically, the 
medical evidence of record shows that the veteran's diabetic 
neuropathy of the lower extremities is equivalent to moderate 
incomplete paralysis and has been at this level since January 
2004.  Accordingly, an increased disability rating of 20 
percent is granted for diabetic neuropathy of the right lower 
extremity, effective January 8, 2004.  An increased 
disability rating of 20 percent is granted for diabetic 
neuropathy of the left lower extremity, effective January 8, 
2004. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's diabetic neuropathy of the lower extremities.  The 
medical evidence of record reveals that the veteran's 
diabetic neuropathy of the lower extremities has been 
constant at a moderate level with symptoms of numbness and 
tingling of both feet.  There is no evidence of record 
showing that the veteran's diabetic neuropathy is at any 
level in excess of moderate.  The evidence reveals that the 
veteran is able to walk without the use of assistive devices, 
braces, or the use of special shoes and to work, despite his 
symptoms of numbness and tingling.  There is no evidence of 
severe disability or of complete paralysis.  There is no 
limitation of motion of the feet or toes, weakened foot 
movement, or anesthesia of the feet such as would approximate 
severe incomplete paralysis or complete paralysis pursuant to 
Diagnostic Code 8521.  Accordingly, entitlement to a 
disability rating in excess of 20 percent for diabetic 
neuropathy of the right lower extremity, is denied.  
Entitlement to a disability rating in excess of 20 percent 
for diabetic neuropathy of the left lower extremity, is 
denied. 

III.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for increased 
disability rating for the periods of time in question, with 
the exception of the separate 20 percent ratings which are 
granted for peripheral neuropathy of the right and left lower 
extremities effective back to January 8, 2004, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for type 2 
diabetes mellitus is denied.

A compensable disability rating for erectile dysfunction is 
denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for diabetic neuropathy of the right lower 
extremity, effective back to January 8, 2004, subject to the 
law and regulations governing the payment of monetary awards.  

A disability rating in excess of 20 percent for diabetic 
neuropathy of the right lower extremity is denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for diabetic neuropathy of the left lower 
extremity, effective back to January 8, 2004, subject to the 
law and regulations governing the payment of monetary awards. 

A disability rating in excess of 20 percent for diabetic 
neuropathy of the left lower extremity is denied.


REMAND

The veteran's claim for service connection for PTSD arises 
from the medical information provided in a January 2002 
medical record which rendered a diagnosis of PTSD.  However, 
stressor development has not been conducted with respect to 
this issue.  This should be done.  

Review of the stressor statements provided by the veteran 
reveals only one potential stressor which might be confirmed.  
The veteran asserts that during service in Vietnam he was 
stationed at Camp McDermont in Na Trang, Vietnam in 1966 and 
1967.  He contends that during this time the camp came under 
multiple enemy attacks including from mortar fire, rocket 
fire, and small arms fire.  An attempt to verify this 
stressor should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran another 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as dates, places, detailed descriptions 
of the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events.

2.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  This verification may include 
forwarding the summary of stressors and 
all associated documents to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC).  If a request is made, the 
veteran's unit history for his Vietnam 
service from May 1966 to May 1967 in the 
507th Transportation Group, should be 
obtained.  

3.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

4.  Following the above, the veteran 
should be scheduled for an examination 
for psychiatric disorders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner must be 
informed as to which stressor or 
stressors have been verified with respect 
to the claim for service connection or 
PTSD.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.  The 
rationale for all opinions provided 
should be set forth in the examination 
report.  

5.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


